Per Curiam.

The issue presented is whether the bad-debt formula hereinbefore referred to was correctly applied or, in other words, whether the percentages computed pursuant to the formula should be applied against the amount of receivables on hand and carried on the books of appellant as of December 31 in each year involved or should be applied against such figure plus the amount of notes sold and discounted and held by banks upon which an amount was still due.
After an examination of the record, this court is of the opinion that the bad-debt formula as applied by the Tax Commissioner was not unreasonable or unlawful, and that the Board of Tax Appeals was not in error in affirming the order of the commissioner.
The decision of the Board of Tax Appeals is affirmed.

Decision affirmed.

Weygandt, C. J., Zimmerman, Matthias, Bell, Herbert and Peck, JJ., concur.
Taft, J., dissents.